Case: 5:19-cv-02219-BYP Doc #: 35 Filed: 06/04/20 1 of 4. PagelD #: 435

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

CASE NO.: 5:19-cv-02219-BYP

BRETT M. MCCLAFFERTY,
Plaintiff ) HON. JUDGE BENITA Y. PEARSON
) MAG. JUDGE GEORGE J. LIMBERT
-Vs-
PORTAGE COUNTY BOARD OF )
COMMISSIONERS, et al. .
Defendants

 

REQUEST FOR COURT TO TAKE JUDICIAL NOTICE
OF PUBLIC RECORDS AND FEDERAL COMPLAINT

 

Now comes Plaintiff, Brett M. McClafferty, who respectfully
requests that this Honorable Court take judicial notice of the
attached public record; a filing in Portage Co. Common Pleas
Gourt case no. 2019 CV 00960, State of Ohio ex rel. Amanda Griffiths,
et al. v. Portage County Board of Commissioners, which contains
dozens of certified complaints and/or affidavits of former
Portage County Jail inmates alleging substantially similar abuses
and violations of law to that alleged in the instant Complaint.

This public record helps establish a pattern of violative
behavior by Defendants, necessary to pierce qualified immunity,
as required by the U.S. Supreme Court in relation to 42 U.S.C. 1983
claims.

For the same reasons, Plaintiff also requests that this Court
take notice of the complaint filed in U.S. District Court case
no. 5:14-cv-01272-BYP, Anderson v. Sutton, which previously

came before this very Court.
     

~~ Case: 5:19-cv-02219-BYP Doc #: 35 Filed: 06/04/20 2 of 4. PagelD #: 436

Respectfully Submi tte

    
  

 

BRETT M. MCCLAFFEREY X790839)
Plaintiff, Pro Se Lttigant
cfo CoreGivic

501 Thompson Road

Conneaut, Ohio 44030

CERTIFICATE OF SERVICE

I, Brett M. McClafferty, do hereby certify that I requested

 

that true and accurate copies of the foregoing be served upon
counsel for all Defendants via electronic service of the Clerk

of the U.S. District Court for the Northern District of Ohio,

    
 
 

   

this 29th day of May, 27020. . om
< Be ge

BRETT M. MCCLAFFERY) (750839)
Plaintiff, Pro Se Litigant

 
Case: 5:19-cv-02219-BYP Doc #: 35 Filed: 06/04/20 3 of 4. PagelD #: 437

INSTRUCTIONS TO THE CLERK

May 29th, 2020

Please provide electronic service of the foregoing to counsel
for all Defendants in the associated case.

Plaintiff has been granted permission to proceed [n Forma Pauperis,
and cannot perfect service independently at this time due to
financial constraints associated with incarceration.

I truly thank you for your time and assistance.

     
   

Very Truly Yours, oS ?
eo 2 wer c 2
LZ

a a

BRETT M. MCCLAFFERTY 27 50839)
Plaintiff, Pro Se Litigant
 
 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

slority hah

DSO 2036
2324 0061345)

a

7
1

 

a
